Citation Nr: 0307622	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for organic brain syndrome and right 
hemiparesis secondary to trauma.

2.	Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The appellant had a period of active duty for training from 
January to May 1967, with additional periods of inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found that new and 
material evidence had not been submitted to reopen the above 
claim, and that service connection was not warranted for an 
eye condition.


FINDINGS OF FACT

1.	In a decision dated April 2000, the Board denied the 
appellant's claim for service connection for organic brain 
syndrome and right hemiparesis secondary to trauma, on the 
basis that the evidence of record showed that the 
claimant's disability was not incurred while the claimant 
was directly in route to or from inactive duty for 
training.

2.	The appellant was notified of this action.  A request for 
reconsideration was denied in June 2000.

3.	The evidence added to the record since the April 2000 
Board decision is either not relevant to the issue of the 
appellant's organic brain syndrome and right hemiparesis 
secondary to trauma, or duplicative of evidence already 
received; and does not bear directly and substantially 
upon the specific matter of whether the claimant was in 
route to or from active duty training; and, when 
considered alone or together with all of the evidence, 
both old and new, has no significant effect upon the facts 
previously considered.

4.	Several of the claimant's eye disabilities are considered 
refractive abnormalities, for which service connection 
cannot be granted; the claimant was first diagnosed with 
glaucoma and diabetic retinopathy many years after 
service, and no medical evidence has been submitted 
linking any of the claimant's eye disabilities to service.


CONCLUSIONS OF LAW

1.	The evidence received since the April 2000 Board decision, 
which was the last final decision on any basis, is not new 
and material.  38 U.S.C.A. §§  5108, 7104 (West 1991); 38 
C.F.R. § 3.156(a), 20.1105 (2001-2002).

2.	The April 2000 decision of the Board, denying service 
connection for organic brain syndrome and right 
hemiparesis secondary to trauma, is final and the claim 
for this benefit is not reopened.  38 U.S.C.A. §§  5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a), 20.1105 (2001-
2002).

3.	An acquired eye disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

As to the claimant's request to reopen his claim of 
entitlement to service connection for organic brain syndrome 
and right hemiparesis secondary to trauma, however, the 
regulations create an exception to the applicability rule 
with respect to VA assistance in cases of claims to reopen a 
finally decided claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In effect, this exception applies to any claim to reopen a 
finally adjudicated claim received on or after August 29, 
2001.  Id.  In addition, the amended regulatory provisions of 
38 C.F.R. § 3.156(a) redefine the term "material evidence" 
and incorporate an evidentiary prerequisite of establishing 
"a reasonable possibility of substantiating the claim," for 
the purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the appellant's request to reopen his claim for 
service connection was made in January 2001, which is well in 
advance of August 29, 2001, the implementing and amended 
regulations, as noted above, do not apply for the purpose of 
determining whether the appellant in this case has submitted 
new and material evidence sufficient to reopen that claim.  
Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
request to reopen his claim of service connection for organic 
brain syndrome and right hemiparesis secondary to trauma.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The record reflects that the claimant and his representative 
were provided with a copy of the appealed June 2001 rating 
action, and were provided a Statement of the Case dated March 
2002, and numerous prior RO and Board decisions on the issue 
of his service connection for organic brain syndrome and 
right hemiparesis secondary to trauma.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
claimant a letter in October 2001, explaining the claimant's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the claimant.  Letters of October and November 2001 have also 
explained what evidence the appellant should obtain, and what 
the VA would do.  It appears that all pertinent evidence has 
been obtained.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the 
claimant, and adjudication of this appeal poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts

Service medical records are completely negative for 
complaints of, or treatment for, any eye disorder, although 
there is an indication that the appellant was ordered glasses 
while in the service for refractive error.  A report of 
medical examination while in service indicated that the 
appellant's right eye vision was 20/200, correctable to 
20/40, and left eye vision was 20/300, correctable to 20/50.

The appellant has filed a claim for organic brain syndrome 
and right hemiparesis on numerous occasions since his 
original claim in 1977.  Service connection for organic brain 
syndrome with right hemiparesis secondary to trauma was 
previously denied by the Board in August 1978, November 1980, 
June 1986, April 1993, May 1996, and April 2000.  The 
appellant's motions for reconsideration of the 1993, 1996, 
and 2000 Board decisions were denied in November 1993, 
October 1995, July 1996, and June 2000.

The record indicates that the appellant sustained injuries in 
a motor vehicle accident on September 27, 1968, at about 7:40 
p.m. in Raleigh, North Carolina.  At the time of the 
accident, he was en route from Rose Hill, North Carolina, to 
Raleigh, North Carolina.  The accident occurred at the 
intersection of Sunnybrook and Rock Quarry Roads in Raleigh.  
At that time, he was a member of the Army Reserve, and 
inactive duty training was scheduled for his Reserve unit in 
Raleigh on September 28, 1968, from 8 a.m. to 5 p.m.  The 
appellant argued that he was temporarily residing in Rose 
Hill in September 1968 for employment purposes, although his 
permanent residence was in Raleigh.  Of record is a letter 
sent to him by his unit regarding his absence the weekend of 
September 28, 1968, which was sent to an address in Raleigh.  
The appellant was hospitalized from September to November 
1968 at Wake County Hospital for severe cerebral concussion 
and contusion.

The appellant was treated at Womack Army Hospital in June 
1969 for brain syndrome secondary to trauma with mild to 
moderate memory loss and right hemiparesis.  The report of a 
Medical Board proceeding dated in June 1969 indicated that 
the cause of the appellant's disorders was not incident to 
service, and stated that the disorders were not incurred in 
the line of duty, but existed prior to service.  The Medical 
Board found the appellant unfit for retention in service.  
The report stated that the appellant was considered to have 
the capacity to understand the nature of, and cooperate in 
board proceedings, and bears the appellant's signature 
indicating that he had been informed of the findings and 
recommendations of the board.  A printed entry regarding 
disagreement with the Medical Board's action and appeal 
thereof was crossed out above the appellant's signature.

A September 1969 statement by the then commanding officer of 
the appellant's Reserve unit indicated that, at the time of 
the appellant's September 1968 accident, he was not on active 
duty, active duty for training, reserve duty training, or in 
travel status to or from such duty.  Also of record are 
copies of a statement to the same effect, dated in October 
1969, and signed by the commanding officer of the appellant's 
Reserve unit at that time.  In October 1969, a U.S. Army 
Physical Evaluation Board found that the appellant was unfit 
for military service due to disability that was not incurred 
while he was entitled to receive basic pay and that was not 
the proximate result of the performance of military service.  
The Physical Evaluation Board recommended that the appellant 
be separated from service without entitlement to disability 
benefits from service.  Of record are multiple copies of the 
recommendations of the board, which indicate that the 
information was transmitted to the appellant's counselor by 
telephone.  One such copy also contains the appellant's 
signature, indicating concurrence in the recommended 
findings.  Two dates, November 20, 1969, and February 13, 
1970, appear in line with the appellant's signature.

A notarized statement signed by a Staff Specialist First 
Class, and two Staff Sergeants, which was received in May 
1977, indicated that they were members of the appellant's 
Reserve unit, which held a meeting from 8 a.m. to 5 p.m. on 
September 28, 1968.

A May 1977 rating decision denied service connection for 
organic brain syndrome with right hemiparesis secondary to 
trauma.  This denial was affirmed by the Board in an August 
1978 decision.  The Board concluded that (a) although service 
connection is warranted for injuries sustained while in route 
to or from inactive duty, the travel must be direct in nature 
and purpose; (b) that directness had not been shown in this 
case since the injuries occurred the evening before the 
scheduled training; and (c) that even if the appellant did 
reside in Rose Hill in September 1968, the distance between 
Rose Hill and Raleigh was not such that it was integral that 
the appellant travel the evening before scheduled training.

In January 1979, the appellant submitted a handwritten 
statement contending that the denial of his service 
connection claim should be overturned because the commanding 
officer, who signed a statement that the appellant was not on 
his way to a Reserve meeting at the time of his accident, did 
not become the unit's commanding officer until after that 
incident.  In May 1979, the RO received a statement executed 
on the letterhead of "Watson Seafood & Poultry Co., Inc. of 
Rose Hill," showing the company's address to be Raleigh, 
North Carolina, and signed by the company's president, which 
indicated that the appellant was employed by that company on 
September 27, 1968.  The appellant argued that this proved he 
was employed in Rose Hill in September 1968.

In July 1979, the appellant submitted a statement in which he 
contended that at the time of the accident he was on his way 
to the Reserve meeting to stay at a motel near the reserve 
center.  He stated that it was 90 miles one way between Rose 
Hill and Raleigh, and that he was to arrive in Raleigh less 
than twelve hours prior to the meeting.  In August 1979, he 
submitted a statement indicating that at the time of his 
accident he was driving directly from Rose Hill to the 
Reserve center, which always provided accommodations for 
people coming from out of town.  His early arrival was 
attributed to his driving license restriction for corrective 
lenses and limited night driving.  In a September 1979 
statement, he argued that all personnel reporting from out of 
town were authorized to spend Friday and Saturday nights at 
the Reserve center.

The appellant submitted a copy of a typewritten statement in 
September 1979, allegedly signed by the same reservists 
listed above, which indicated that people coming from out of 
town were authorized to stay at the Reserve center on the 
night prior to meetings.  In October 1979, the appellant 
submitted an additional typewritten document, also a 
purported copy of a statement by the same persons, which 
indicated that they knew that the appellant moved to Rose 
Hill in April 1968 for employment purposes, and that he 
traveled directly from Rose Hill to the Reserve center on 
weekends from April to September 1968.  No original for 
either of these documents is of record.  The Board notes that 
the signatures and notarized signature are exactly the same 
on both documents submitted in 1979 as the document 
previously submitted in 1977, with exactly the same placement 
of signatures.

At his personal hearing in January 1980, the appellant 
testified that he had permission to stay at the reserve 
center from his commanding officer.  Although his parents 
lived in Raleigh, about a half-mile from the accident site, 
the appellant reportedly did not stay with them on weekends 
when he had a meeting, and did not often come to Raleigh, 
except for Reserve meetings.  The accident reportedly 
occurred on a route that was a short cut from Rose Hill to 
the Armory.  The appellant also related that the night 
driving restriction, which had been imposed on his driver's 
license about six months prior to the accident, had since 
been removed. He submitted maps of his route between Rose 
Hill and Raleigh, as well as records from the Motor Vehicle 
Department showing a restriction of daylight driving only.  
The appellant also indicated that he had worn glasses since 
age 13, and that he was considered blind in one eye.

In a November 1980 decision, the Board denied the appellant's 
claim. The Board concluded that (a) there was no support for 
the appellant's contention that his accident occurred when he 
was proceeding directly to his Reserve meeting; (b) that 
there was insufficient evidence showing that the appellant 
lived in Rose Hill in 1968; (c) that the appellant had failed 
to prove that he worked in Rose Hill in 1968; and (d) that he 
had failed to show a requirement that he drive to the Reserve 
center the evening before a drill, since either evening or 
early morning driving involved nighttime driving.

In December 1980, the appellant submitted statements arguing 
that sunset was at 7:09 p.m. on September 27, 1968, and that 
sunrise was at 7:12 a.m. on September 28, 1968, and that he 
therefore had to drive to the Reserve center the night 
before. He also submitted a copy of the statement from Watson 
Seafood & Poultry, which now had an additional typewritten 
entry saying that he worked at the Rose Hill Plant.  The font 
used to type in this additional statement clearly differs 
from that used in the rest of the statement.

In March 1983, the appellant submitted a copy of a motion for 
summary judgment filed in the United States District Court 
concerning his claim for disability benefits. He also 
submitted lay statements indicating that he was disabled.  A 
statement from S. Mitchell Freedman, M.D., showed treatment 
in 1981 for dizziness and weakness of unknown etiology.

In November 1983, the RO received a copy of a statement 
bearing the signature of a Staff Sergeant, which asserted 
that, to the best of the author's knowledge, the appellant 
was en route to the Army Reserve when his September 27, 1968, 
automobile accident occurred.  No original document is of 
record, and the Board notes that the signature is an exact 
replica of that found on prior documents.  The appellant also 
submitted a copy of a document dated in April 1985 and 
bearing the signature of a company president, which indicated 
that on September 27, 1968, the appellant worked in the Rose 
Hill plant of his company and resided in that area.  It was 
also noted that the appellant punched out at 4:30 p.m. to go 
to Raleigh for reserve drill once a month.  No original 
document is of record, and this document is not on company 
letterhead like the prior document from the company 
president.

In a June 1986 decision, the Board denied this claim.  It 
concluded that the newly submitted evidence did not provided 
a new factual basis to warrant favorable consideration of the 
service connection claim and that the Board's November 1980 
decision was final.  It was reiterated that the principal 
determinative factor was the remoteness in time between the 
automobile accident and the beginning of Reserve training.

In July 1986, the appellant submitted a copy of a unit 
history for his reserve company showing the commanding 
officers from 1962 to 1972.  Also submitted at that time was 
the appellant's statement that he was not consulted during 
the proceedings of the Physical Evaluation Board because he 
was not mentally competent.

In September 1986, the appellant submitted records from 
Jeffrey Hildreth, M.S., Keith Noles, Ph.D., and the North 
Carolina Disability Determination Section showing that he has 
neuropsychological and physiological deficits from the prior 
head trauma.  He also submitted treatment records from Wake 
County Hospital.

In October 1986, the appellant's service personnel records 
were associated with the file.  These records showed a home 
address in Raleigh as of September 1967.  VA examinations 
were conducted in 1986 in connection with a pension claim.  
VA records also showed treatment for the appellant's claimed 
disorders.

In September 1987, the RO received a copy of a statement 
purportedly signed by a friend of the claimant's, and 
relating that on September 27, 1968, at 5:45 p.m., the 
appellant left the author's home in Rose Hill, where he was 
then residing, to go to Raleigh to a Reserve meeting, as he 
had been doing once a month.  The appellant was reportedly 
employed at Watson Seafood and Poultry on Charity Road.

At a personal hearing in January 1991, the appellant 
testified that at the time of his accident, he was 
approximately ten miles from the Armory.  He indicated that, 
over the previous seven or eight months, he had spent the 
nights prior to drills at the Armory.  He indicated that he 
was the only person to take advantage of a standing procedure 
that allowed staying at the Armory.  The appellant believed 
that he had a key or other means of access to the building.  
The reason for his early arrival was that a vision problem 
prevented him from driving in the pre-dawn darkness on the 
day of an early morning drill.

A March 1988 statement bearing the signatures of three 
individuals, and the appellant, indicated in April 1968, as 
authorized by the commanding officer of the Reserve unit, the 
appellant was given a key to the Armory to spend the night 
before his Saturday morning training drills, due to vision 
problems that prevented him from driving in darkness.  No 
original document is of record.

Evidence obtained from Wake County Hospital concerning the 
appellant's hospitalization in September 1968 showed a home 
address in Raleigh.

In August 1989, the Army Board for Correction of Military 
Records concluded that the appellant was properly processed 
in accordance with the regulations in effect at the time and 
that he had concurred in findings and recommendations of the 
physical evaluation board in October 1969.  It was found that 
there was no error or injustice in his disability processing, 
and that he had not submitted any evidence that was not 
previously considered at the time of his disability 
processing.

In an April 1993 decision, the Board found that the evidence 
submitted by the appellant following the June 1986 decision 
was not new and material.

In December 1993, the appellant submitted a statement which 
asserted that on September 27, 1968, a certain Captain was 
the commanding officer of the appellant's Reserve Company.

In 1994, the appellant submitted statements indicating that 
he did not concur in the findings of the Physical Evaluation 
Board or know anything about them.  He believed that he could 
not have signed the report of board proceedings in November 
1969, apparently because he did not have contact with the 
Army from June 1969 until his discharge in January 1970.  
Although he could not say that the signature on the report 
was not his, the appellant claimed to know that he was not 
advised of his legal rights in 1969.  He pointed out that 
medical records verified that he had brain damage.  He also 
argued that his counselor concurred in the findings of the 
Physical Evaluation Board without the appellant's knowledge.

At a personal hearing in June 1994, the appellant testified 
that he did not recall speaking with the physical evaluation 
liaison officer at the Womack Army Hospital or concurring 
with the findings and recommendations of the board.  He 
expressed the view that he had brain damage and was not 
consulted legally or otherwise.  He believed, without 
certainty, that the commanding officer had given him written 
permission to stay overnight in the Armory.  The argument was 
again advanced at the hearing, challenging the reliability of 
the 1969 statement by another Captain, who assumed command of 
the Reserve unit after the appellant's accident, to the 
effect that the incident did not occur during active duty for 
training, reserve training, or direct travel to reserve 
training.

A May 1996 Board decision concluded that new and material 
evidence had not been submitted to reopen this claim.

Outpatient treatment records dated October 1996 indicate that 
the appellant was diagnosed at that time with chronic open 
angle glaucoma.  Records from 1996 also indicate that the 
appellant was diagnosed with diabetes, and reported a five 
year history of same.

The appellant again filed a claim for service connection for 
residuals of the September 1968 head injury in 1997.  He 
submitted an audiocassette tape indicating that he was 
traveling from Rose Hill to Raleigh when the accident 
occurred and stating that he wanted to reopen his claim.  He 
submitted statements alleging that he had proceeded without 
interruption, in a straight course or line, on a direct route 
to the Reserve center.  He submitted VA records for treatment 
in March 1998 for diabetes mellitus and hypertension.

An April 1998 rating decision found that new and material 
evidence had not been submitted to reopen this claim.  The 
appellant again argued that he was authorized to travel to 
the Reserve center the evening before.  He submitted copies 
of a statement previously submitted indicating that he was 
given a key to the Armory.  He submitted copies of the 
September 1968 hospitalization records from Wake County 
Hospital.

The RO obtained the appellant's VA records for treatment from 
1996 to 1998, which showed no current treatment for 
neurological, head, and/or brain disorders, but noted a past 
medical history of right hemiparesis and a head injury in 
1968.

An April 2000 Board decision concluded that new and material 
evidence had not been submitted to reopen this claim.

A medical record dated January 2001 noted that the claimant 
suffered from myopia, astigmatism, presbyopia, and diabetic 
retinopathy, pre proliferative.  Hemorrhages, exudates, and 
"cotton wool" spots were noted in the posterior pole of 
both eyes.  The claimant was prescribed new glasses, and 
advised to keep his diabetes and blood sugar under control.	

VA outpatient treatment records dated June 1999 through 
October 2001 deal mostly with the claimant's continued 
treatment for his diabetes.

The claimant submitted copies of his driver's license and 
motor vehicle record, which show that he had a restricted 
license, but that his license was suspended permanently in 
April 1998 due to 3 offenses of driving while impaired.

A statement received from an apparent acquaintance of the 
claimant indicated that he knew that the claimant had an eye 
problem on September 27, 1968, and, as a result of his 
accident, which was due to that problem, he suffered organic 
brain syndrome and hemiparesis.

The claimant has indicated in several statements that he was 
diagnosed in January 1968 as having diabetic retinopathy 
and/or glaucoma, which he was told could lead to blindness.  
He indicated that the doctor who told him this is now 
deceased, and that doctor's records were found to be 
unavailable.  The claimant reported that the cause of his 
accident in September 1968 was that he suddenly went blind.


Entitlement to service connection for an eye disorder.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106 (West 1991).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any eye 
disability.  In this regard, the Board finds that absolutely 
no evidence, other than the appellant's own assertions, has 
been submitted to link any eye disorder the appellant 
currently has to service.  Further, the appellant's service 
medical records are completely negative for any treatment 
for, or complaints of, any eye disorder at any time during 
service.  The appellant's service medical records do indicate 
that the appellant was prescribed glasses for a refractive 
error; however, service connection cannot be granted for 
refractive error of the eye.  38 C.F.R. § 3.303(c) (2002).  
Refractive error includes the diagnoses of myopia, 
astigmatism, and presbyopia.  Therefore, service connection 
cannot be granted for any of those conditions.  Further, 
there is no indication that the appellant was diagnosed with 
glaucoma until October 1996, and no indication that the 
appellant was diagnosed with diabetic retinopathy until 
January 2001.  The appellant has argued in several statements 
that he was diagnosed with diabetic retinopathy and/or 
glaucoma in January 1968, however, no medical evidence has 
been submitted to support the appellant's claims in this 
regard, and the Board notes that the appellant was not 
diagnosed with diabetes until over 20 years later, making a 
diagnosis of diabetic retinopathy in 1968 extremely unlikely.  
With no medical evidence having been presented to indicate 
that the appellant suffered from any eye disorder due to his 
service, the Board finds that service connection is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome and right hemiparesis secondary to 
trauma.

As discussed above, the last Board decision was in April 
2000, and that decision found that new and material evidence 
had not been submitted to reopen this claim. When the Board 
disallows a claim, a claim based upon the same factual basis 
may not be considered. 38 U.S.C.A. § 7104(b) (West 1991).  A 
decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).  In June 
2000, the Board denied the appellant's motion for 
reconsideration.  Therefore, the April 2000 Board decision is 
final.  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the Board decision dated April 2002.  Evans.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the appellant's claim for service 
connection for organic brain syndrome and right hemiparesis 
secondary to trauma.  In this regard, the Board notes that 
the newly submitted evidence shows only continued treatment 
for several medical conditions, including diabetes and 
diabetic retinopathy.  Such notes do occasionally make 
reference to the accident the appellant had in September 
1968.  However, the appellant was previously denied service 
connection for his organic brain syndrome and right 
hemiparesis not because there was no evidence that the 
claimant had an accident in September 1968, and not because 
there was no evidence that the claimant suffered residuals 
from that accident, but because it was found that, although 
the claimant would be entitled to service connection for 
injuries he sustained while enroutre to or from inactive 
duty, as long as the travel was direct in nature and purpose, 
directness had not been shown in this case since the injuries 
occurred the evening before scheduled training, and 
insufficient evidence had been presented to show that it was 
integral that the appellant travel the evening before 
scheduled training.  Therefore, newly submitted records which 
show nothing more than that the appellant has several eye 
disorders and diabetes are not material to the appellant's 
claim.

The claimant has recently submitted several statements 
indicating that he believes that he was diagnosed with either 
glaucoma or diabetic retinopathy in 1968, and that his 
accident in September 1968 was caused by an apparent onset of 
temporary blindness due to these conditions.  The Board 
points out that, even if these statements were presumed to be 
accurate, they have absolutely no bearing on the issue of 
whether the appellant was directly enroute to or from 
inactive duty, and, as such, are not material to the 
appellant's claim.

While the treatment reports and statements from the claimant 
are "new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a) (2002).

Finally, the Board points out that any lay statements made by 
the claimant to the effect that he suffers from organic brain 
syndrome and right hemiparesis as a result of his service are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108 
(West 1991).  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's April 2000 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156 (2002).

The Board notes that the appellant has submitted numerous 
requests to reopen his claim for service connection for 
organic brain syndrome and right hemiparesis secondary to 
trauma, all of which have been denied.  The Board again 
points out, for the benefit of the claimant, that because his 
claim was denied because it was found that he was not 
directly en route to inactive training at the time of the 
accident, only evidence relevant to this issue would be 
sufficient to reopen the appellant's claim.  Medical evidence 
showing continued treatment for any medical condition, to 
include organic brain syndrome, right hemiparesis, or any eye 
disorder, are not relevant to the question of whether the 
appellant was directly enroute to inactive training at the 
time of the accident, and are therefore not material.  
Likewise, records or statements from the appellant, or any 
medical professional, as to the cause of the appellant's 
accident, whether it was due to a temporary onset of 
blindness, or any other condition, are also not relevant to 
the issue of whether the appellant was directly enroute to 
inactive training at the time of the accident, and are also 
not material.  The kind of evidence that the appellant should 
submit that would be sufficient to reopen his claim would be 
evidence not previously submitted, and not duplicative of 
evidence already submitted, which indicated that the 
appellant was in fact directly enroute to inactive training 
at the time of his accident.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for organic 
brain syndrome and right hemiparesis secondary to trauma, the 
claim is not reopened, and the appeal is denied.

Entitlement to service connection for an eye disorder is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

